Citation Nr: 0808272	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-09 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1948 to December 1951.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2004 
rating decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied service connection for bilateral hearing loss.  
In March 2008, the Board granted a motion to advance this 
case on the Board's docket due to the appellant's advanced 
age. 


FINDING OF FACT

A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss was not manifested in the 
first postservice year; and the preponderance of the evidence 
is against a finding that the veteran's current bilateral 
hearing loss disability is related to an event, injury, or 
disease in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A February 2004 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  In compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), an April 2006 letter 
informed the veteran of disability rating and effective date 
criteria.  

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO did not arrange for a VA examination 
because it was not warranted.  Absent any competent (medical) 
evidence suggesting that the veteran's bilateral hearing loss 
disability may be associated with his service, a medical 
nexus opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4); 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The 
veteran has not identified any pertinent evidence that 
remains outstanding and has not indicated that he has any 
more information or evidence to submit to support his claim.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.
B.	Factual Background

The veteran's SMRs are silent for complaints, findings, 
treatment, or diagnosis relating to bilateral hearing loss.  
Hearing tests and clinical evaluations of the ears were 
normal bilaterally on both March 1948 induction and March 
1951 re-enlistment examinations.  

The veteran's DD 214s reflect his service occupational 
specialty number was 5200; the related civilian occupation is 
a general clerk.

A February 1952 letter from Kaiser Fontana Hospital 
Association stated that the veteran had been seen only once 
at its facility, for a November 1951 pre-employment physical 
examination prior to being employed at a local mill.  His 
hearing on that date was noted to be 20/20 bilaterally.

A hearing test was conducted during a May 1953 VA examination 
for asthma, and showed that conversational hearing was 15/15 
bilaterally.

December 1984 to September 2002 private treatment records 
from Kaiser Permanente are silent for any complaints, 
findings, treatment, or diagnosis relating to bilateral 
hearing loss.  A January 2004 audiogram conducted through 
Kaiser Permanente diagnosed bilateral sensorineural hearing 
loss.  It was noted that the veteran complained of gradual 
bilateral hearing loss from exposure to jet aircraft noises.

Statements from the veteran note that he did not seek 
treatment for bilateral hearing loss during service or after 
service prior to his January 2004 audiogram.  He describes 
the onset of his hearing loss as gradual, occurring ever 
since service, though most noticeable since 1993.  He states 
he was exposed to noise trauma while stationed at Naval Air 
Station, North Island from 1950 to 1951.  Specifically, he 
reports he was assigned to crash duty, and thus was exposed 
to the noise of jets simulating take-offs and landings on 
aircraft carriers.  


C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service incurrence or aggravation of organic 
disease of the nervous system (to include sensorineural 
hearing loss) may be presumed if such is manifested to a 
compensable degree within a year of a veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection also may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

It may reasonably be conceded that the veteran has bilateral 
hearing loss disability by VA standards (based on January 
2004 Kaiser Permanente audiometry).  And based upon his 
reported duties in service (although his service specialty 
was general clerk), it is likely (and may also be conceded) 
that the veteran was exposed to, at least, some noise trauma 
in service.  What he must still show to establish service 
connection for hearing loss disability is that such 
disability is related to the noise exposure in service.  
There is nothing in the record that suggests a nexus between 
any current hearing loss disability and the veteran's 
service.

Significantly, the veteran's SMRs, including his March 1951 
re-enlistment examination report, contain no mention of 
hearing loss, and show normal hearing.  Consequently, service 
connection for bilateral hearing loss on the basis that such 
disability became manifest in service and persisted, is not 
warranted.  As there is no competent (medical) evidence that 
sensorineural hearing loss was manifested in the first 
postservice year, there is no basis for considering (and 
applying) the 38 U.S.C.A. § 1112 chronic disease presumptions 
(for sensorineural hearing loss as an organic disease of the 
nervous system).  

The record is silent for any competent (medical) evidence 
that relates the veteran's current bilateral hearing loss to 
his active duty service.  Postservice private treatment 
records show that bilateral sensorineural hearing loss was 
diagnosed in January 2004, over 52 years after service.  Such 
a lengthy time interval between service and the earliest 
postservice clinical documentation of the disability is of 
itself a factor for consideration against a finding that any 
current bilateral hearing loss is related to service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a 
claim alleging that a disability was aggravated by service).  
Although it was noted on the January 2004 audiogram that the 
veteran had a past history of jet aircraft noise exposure, 
this observation does not link the veteran's hearing loss to 
such noise exposure.  

The veteran's own statements relating his current bilateral 
hearing loss to noise exposure in service are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).   

In the absence of competent (medical) evidence of a nexus 
between the veteran's current hearing loss disability and his 
service, the preponderance of evidence is against his claim.  
Accordingly, service connection for bilateral hearing loss 
must be denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


